Title: From George Washington to Guy Carleton, 7 April 1783
From: Washington, George
To: Carleton, Guy


                        
                            Sir
                            Head Quarters 7th April 1783
                        
                        I have been honored with your Excellencys Letter of the 31st of March—enclosing an Extract of a Letter from
                            General Haldimand, accompanied with an Extract of a Speech of the Indians of the Six Nations.
                        The speech I conceive to be rather uncandid—having good reason to believe that the severities the Indians
                            have experienced have been drawn upon themselves by their own barbarous Conduct. But as these Transactions have not been
                            under my Direction, I am unable to speak of them, but as I am authorized by Report—The Cruelties excercised on both sides
                            are entirely repugnant to my Ideas—The Death of Colo. Crawford, I do not think was so justly procured as the Indians
                            declare; for I think I am authorised to say, that he was not in the least concerned in the unhappy Massacre of the
                            Moravian Indians. Your Excellencys Letter, with its enclosures, have been transmitted to Congress, who will take such
                            measures as their wisdom shall direct.
                        Not having received any official Accounts of Peace, it is not in my power to give General Haldimand those
                            Communications upon that happy Event, which your Excellency intimates—or that my own benevolence would dictate. I have
                            the Honor to be sir Your Excellency’s Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    